Citation Nr: 1629656	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  06-32 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York 


THE ISSUE

Entitlement to service connection for headaches as secondary to the Veteran's service-connected deviated nasal septum on the basis of aggravation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from June 1977 to February 1982.

This matter came to the Board of Veterans' Appeals (Board) from a July 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied entitlement to service connection for residuals of septorhinoplasty with loss of smell and headaches.

In February 2015, the Board denied the claim for entitlement to service connection for residuals of septorhinoplasty to include headaches.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2015 the Court partially vacated the Board decision, returning the issue of whether the Veteran's headache condition was aggravated by his service-connected deviated septum for action consistent with a Joint Motion for Remand (JMR).  It was noted that the Veteran did not contest the Board's denial of service connection for residuals of septorhinoplasty to include headaches on a basis other than the aggravation theory.  In January 2016, the Board remanded this case consistent with the directives of the JMR.


FINDING OF FACT

The Veteran's headache disorder is not aggravated by his service-connected nasal septum. 


CONCLUSION OF LAW

A headache disorder is not aggravated by the service-connected nasal septum nasal septum disability.  38 U.S.C.A. § 1101 (West 2014); 38 C.F.R. § 3.310 (2015).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in a March 2005 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), VA records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed conditions.  VA's duty to assist with respect to obtaining relevant records and examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Secondary Service Connection

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  A claim for secondary service connection generally requires competent evidence of a causal relationship between the service-connected disability and the nonservice-connected disease or injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  There must be competent evidence of a current disability; evidence of a service-connected disability; and competent evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).  With regard to the matter of establishing service connection for a disability on a secondary basis, the United States Court of Appeals for Veterans Claims ("the Court") has held that there must be evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a nonservice-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.

As noted in the introductory portion of this decision, the only matter currently before the Board is whether service connection is warranted for a headache disorder on the basis that the headache disorder has been aggravated by the service-connected deviated nasal septum.

In a July 2013 rating decision, service connection for deviated nasal septum was granted with an evaluation of 0 percent, effective February 23, 2005.  The Veteran underwent a septorhinoplasty in 1978 for his deviated nasal septum which had preexisted service.  The Veteran asserts that he has a headache disorder which has been aggravated by the deviated nasal septum.  The Veteran has reported to examiners that he has frontal headaches.  

In July 2006 the Veteran was afforded a VA examination.  At that time, the Veteran reported that the onset of the headaches was three years earlier (2003).  The examiner stated that the Veteran's headaches started three years before when he felt that his sinuses were clogged and these headaches had improved somewhat since his recent sinus surgery.  The examiner indicated that there was no mention in the chart or by the Veteran of any earlier headaches.  The examiner noted that his headaches were less likely than not due to his inservice surgery.  A computerized tomography (CT) scan of sinuses this showed chronic minimally displaced fracture of bilateral nasal bones with no significant deviation of nasal septum.

In January 2013 the Veteran was afforded another VA examination.  The examiner indicated that the Veteran had migraine headaches which were unlikely related to his septorhinoplasty.  The examiner stated that the Veteran had a primary headache disorder which may be affected by underlying psychiatric conditions but are not usually caused by these.  In March 2013, an addendum opinion indicated it was less likely than not that the Veteran's headaches were caused by his inservice nasal surgery or later nasal surgery. 

At the time of his January 2013 magnetic resonance imaging, it was noted that the Veteran reported that he had experienced headaches for 10 years (since 2003).  

In October 2013, a VA medical opinion was issued by an Ear Nose and Throat specialist (VHA opinion).  The specialist opined that the Veteran's headaches were less likely than not caused by the Veteran's inservice surgery.  The VHA physician explained that the Veteran's CT did not show the requisite "contact points" necessary for the surgery to have caused the headaches.  The sole basis for the examiner's opinion was that there was no evidence that the headaches existed prior to service.  However, this opinion did not address the question of whether the service-connected deviated nasal septum aggravated the headaches after service. 

In March 2014 the Veteran was afforded another VA examination to assess the Veteran's breathing difficulties, but it did not address whether the Veteran's service-connected deviated nasal septum had aggravated a headache disorder.  

Thus, another VA medical opinion was obtained in March 2016 to address that matter.  The examiner indicated that the Veteran's headaches started around 2003; however, they were not aggravated beyond their natural progression by the deviated nasal septem.  The examiner stated that there was no literature supporting such a theory.  Moreover, the CT scan in 2005 showed that the septum was no longer deviated.  The examiner further concluded that it was more likely than not that the Veteran started suffering from migraine headaches in 2003 which did not have any relation to service.  

Other medical records confirm that the Veteran has headaches, but do not provide information on whether they have been aggravated by a deviated septum.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the examiners were aware of the Veteran's medical history, provided a fully articulated opinions, and also furnished reasoned analyses.  The Board therefore attaches significant probative value to the opinions, as they are well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  

The medical opinions in this case focused on various elements of the Veteran's nasal surgeries and the residuals.  Only one opinion directly addresses aggravation which was recently obtained in March 2016.  This opinion, as set forth above, concluded that there was no aggravation.  The Board has considered the Veteran's own opinion to the contrary.  However, the Veteran's opinion is outweighed by the findings to the contrary by the VA examiner, a medical professional who considered the pertinent evidence of record and found against such a relationship.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.


ORDER

Service connection for headaches as secondary to the Veteran's service-connected deviated nasal septum on the basis of aggravation is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


